Case 1:18-cr-20489-TLL-PTM ECF No. 41, PageID.245 Filed 03/05/19 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION


UNITED STATES OF AMERICA,
         Plaintiff,

                                                   Case No. 18-20489
                                                   Judge Thomas L. Ludington
JAMES D. PIERON, JR.,
          Defendant.
_______________________________/


                MOTION FOR JUDGMENT OF ACQUITTAL

      James D. Pieron, Jr., through counsel, moves this Court to enter a judgment

of acquittal. Defendant brings this motion pursuant to F. R. Crim. P. 29 and relies

upon the arguments made in the accompanying Memorandum.

                                      Respectfully submitted,



                                      MINNS & ARNETT

                                      s/ Michael Louis Minns
                                      Michael Louis Minns
                                      State Bar No. 14184300
                                      mike@minnslaw.com
                                      Ashley Blair Arnett
                                      State Bar No. 24064833
                                      Ashley@minnslaw.com
                                      9119 S. Gessner, Suite 1
                                      Houston, Texas 77074
                                      Telephone: (713) 777-0772
Case 1:18-cr-20489-TLL-PTM ECF No. 41, PageID.246 Filed 03/05/19 Page 2 of 8




                                   /s Kenneth R. Sasse
                                   Kenneth R. Sasse P24365
                                   Local counsel for James Pieron, Jr.
                                   ksasse11@gmail.com
                                   27 E. Flint St., 2nd Floor
                                   Lake Orion, Michigan 48362


Dated: March 5, 2019
Case 1:18-cr-20489-TLL-PTM ECF No. 41, PageID.247 Filed 03/05/19 Page 3 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION


UNITED STATES OF AMERICA,
         Plaintiff,

                                                     Case No. 18-20489
                                                     Judge Thomas L. Ludington
JAMES D. PIERON, JR.,
          Defendant.
_______________________________/

                   MEMORANDUM IN SUPPORT OF
                MOTION FOR JUDGMENT OF ACQUITTAL

      Defendant James D. Pieron, Jr., through counsel, has moved this Court to

enter a judgment of acquittal.   F.R.Crim.P. 29(a) requires this Court, upon

motion of the defendant, to “enter a judgment of acquittal of any offense for

which the evidence is insufficient to sustain a conviction.” Id.         In

determining the motion, the standard to be applied is “whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States v. Humphrey, 279

F.3d 372, 378 (6th Cir. 2002).

      Conviction under the statute charged in this case can only result if the

Government establishes three essential elements, beyond a reasonable doubt: first,
Case 1:18-cr-20489-TLL-PTM ECF No. 41, PageID.248 Filed 03/05/19 Page 4 of 8




that income tax was due from the defendant; second, that the defendant committed

an affirmative act constituting an evasion or an attempt to evade or defeat his tax

obligation; and, third that in evading or attempting to evade or defeat his tax

obligation, the defendant acted willfully. A consideration of these elements of the

crime, and of the Government’s evidence, requires a conclusion that a rational trier

of fact could not find guilt beyond a reasonable doubt.

                                          I.

      The Government must prove beyond a reasonable doubt that income tax was

due from the Defendant.

      Carol Nathan, the tax preparer for American Tax Solutions, determined that

a tax was due and owing for 2008 and 2009. Ms. Nathan is not a Certified Public

Accountant, does not possess an accounting degree, and has no background that

would suggest that she is capable of performing the complex tax work required in

this case.

      Kim Pavlik, a partner in Andrews, Hooper and Pavlik determined that no

tax was owing for 2008 and 2009. He is a Certified Public Accountant, has an

accounting degree, has practiced at a high level for years, and is by all accounts a

highly respected accountant.

      The Government’s attempt to show that a tax was due would badly fail even

under a preponderance of the evidence test. It falls far short of proof beyond a
Case 1:18-cr-20489-TLL-PTM ECF No. 41, PageID.249 Filed 03/05/19 Page 5 of 8




reasonable doubt.

                                         II.

      The second element that must be established, beyond a reasonable doubt, is

that the defendant committed an affirmative act constituting an evasion or an

attempt to evade or defeat his tax obligation.

      The Government is apparently asserting that the Defendant misrepresented

information on his submissions to the Internal Revenue Service. However, the

evidence has failed to establish any such claim. The Government does not claim

that the valuations placed on Defendant’s corporations were inaccurate. They

acknowledge that other assets, such as a Mercedes that was eventually turned in

when a second Mercedes was purchased, were properties of Defendant’s

corporations. While repeatedly suggesting that the forms contained false

information they have failed to prove that they are actually inaccurate.

      No reasonable juror could find this element beyond a reasonable doubt.

                                         III.

      Finally, the Government must establish, beyond a reasonable doubt, that in

evading or attempting to evade or defeat his tax obligation, the defendant acted

willfully.

      The Government has gone a perfect three for three. They have not

established this element either.
Case 1:18-cr-20489-TLL-PTM ECF No. 41, PageID.250 Filed 03/05/19 Page 6 of 8




      The record establishes that the Defendant repeatedly sought to correctly

determine any taxes owed from accountants and from the Internal Revenue

Service. He not only did not willfully evade the payment of his taxes he routinely

took steps to try to accurately determine what, if any, taxes were owed. The

evidence that he willfully evaded his taxes is non-existent.

                                        IV.

      A judgment of acquittal should be granted.


                                       Respectfully submitted,



                                       MINNS & ARNETT

                                       s/ Michael Louis Minns
                                       Michael Louis Minns
                                       State Bar No. 14184300
                                       mike@minnslaw.com
                                       Ashley Blair Arnett
                                       State Bar No. 24064833
                                       Ashley@minnslaw.com
                                       9119 S. Gessner, Suite 1
                                       Houston, Texas 77074
                                       Telephone: (713) 777-0772
Case 1:18-cr-20489-TLL-PTM ECF No. 41, PageID.251 Filed 03/05/19 Page 7 of 8




                                   s/ Kenneth R. Sasse
                                   Kenneth R. Sasse P24365
                                   Local counsel for James Pieron, Jr.
                                   ksasse11@gmail.com
                                   27 E. Flint St., 2nd Floor
                                   Lake Orion, Michigan 48362


Dated: March 5, 2019
Case 1:18-cr-20489-TLL-PTM ECF No. 41, PageID.252 Filed 03/05/19 Page 8 of 8




                         CERTIFICATE OF SERVICE



      I hereby certify that on March 1, 2019 I electronically filed the attached

Motion For Judgment Of Acquittal with the Clerk of the Court using the ECF

system which will send notification of the filing to all counsel of record included

in the ECF system.



                                       s/ Ashley Blair Arnett
                                       Ashley Blair Arnett
                                       State Bar No. 24064833
                                       Ashley@minnslaw.com
                                       9119 S. Gessner, Suite 1
                                       Houston, Texas 77074
                                       Telephone: (713) 777-0772

Dated: March 5, 2019
